Robert Teresa /s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                   December 17, 2015

                                   No. 04-15-00436-CV

                       Bryan SMITH d/b/a Vision Design and Build,
                                      Appellant

                                            v.

                           Robert OVERBY and Teresa Overby,
                                      Appellees

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2008-CI-02799
                        Honorable Gloria Saldana, Judge Presiding


                                     ORDER
      The Appellant’s second motion for extension of time to file brief is hereby GRANTED.
Time is extended to January 13, 2016. NO MORE EXTENSIONS OF TIME WILL BE
ALLOWED.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court